Case 1:19-cv-01224-CMH-IDD Document 20 Filed 02/24/20 Page 1 of 2 PageID# 186



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



 JAMES GHAISAR et al.,

                Plaintiffs,                        Civil Action No. 1:19-cv-1224 (CMH/IDD)

 v.

 UNITED STATES OF AMERICA,

                Defendant.



           CONSENT MOTION TO EXTEND TIME FOR EXPERT REPORTS

       Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and Rule 16(B) of the

Local Rules for the United States District Court for the Eastern District of Virginia, and for the

reasons set forth in the accompanying memorandum of law, Plaintiffs, by undersigned counsel,

respectfully request that this Court extend by four weeks the respective deadlines for the parties

to disclose experts and provide reports called for in Fed. R. Civ. P. 26(a)(2)(B). Counsel for the

United States consents to Plaintiffs’ request. Pursuant to Local Civil Rule 7, Plaintiffs waive a

hearing on this motion.

Dated: February 24, 2020                              Respectfully submitted,

                                                      /s/ Thomas G. Connolly
                                                      Thomas G. Connolly (VA Bar No. 29164)
                                                      Roy L. Austin, Jr. (pro hac vice)
                                                      HARRIS, WILTSHIRE & GRANNIS LLP
                                                      1919 M Street NW, 8th Floor
                                                      Washington, D.C. 20036
                                                      Telephone: 202-730-1300
                                                      tconnolly@hwglaw.com
                                                      raustin@hwglaw.com
                                                      Counsel for Plaintiffs
Case 1:19-cv-01224-CMH-IDD Document 20 Filed 02/24/20 Page 2 of 2 PageID# 187



                                CERTIFICATE OF SERVICE
       I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will

send a Notification of Electronic Filing to the following:

                                     Dennis C. Barghaan, Jr.
                                        Kimere J. Kimball
                                  Attorneys for the United States
                                   dennis.barghaan@usdoj.gov
                                   kimere.kimball@usdoj.gov

Dated: February 24, 2020                             /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com

                                                     Counsel for Plaintiffs
